This opinion is subject to revision before publication



        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                          Appellant
                                v.
              David J. RUDOMETKIN, Major
                United States Army, Appellee
                          No. 22-0105
                    Crim. App. No. 20180058
        Argued May 24, 2022—Decided August 15, 2022
Military Judges: Richard J. Henry (trial), Jeffrey R. Nance (post-
           trial), and Douglas K. Watkins (post-trial)
   For Appellant: Major Dustin L. Morgan (argued); Colonel
   Christopher B. Burgess, Lieutenant Colonel Craig J.
   Schapira, and Major Pamela L. Jones (on brief).
   For Appellee: Philip D. Cave, Esq. (argued); Andrew R.
   Britt, Esq., and Jonathan F. Potter, Esq. (on brief).
   Amicus Curiae for Appellee on behalf of the National Insti-
   tute for Military Justice: James A. Young, Esq., and Rachel
   E. VanLandingham, Esq.
Judge MAGGS delivered the opinion of the Court, in which
Chief Judge OHLSON and Judge HARDY joined. Judge
SPARKS filed a separate opinion concurring in part, dissent-
ing in part, and dissenting in the judgment, in which Senior
Judge EFFRON joined.
                         _______________

   Judge MAGGS delivered the opinion of the Court.
   In this certified case, we conclude that the military judge
detailed to hear a post-trial motion for a mistrial did not
abuse his discretion in denying the motion. We reverse the
United States Army Court of Criminal Appeals (ACCA),
which concluded otherwise. United States v. Rudometkin, No.
ARMY 20180058, 2021 CCA LEXIS 596, at *1–2, 2021 WL
5235100, at *1 (A. Ct. Crim. App. Nov. 9, 2021) (unpublished).
          United States v. Rudometkin, No. 22-0105/AR
                      Opinion of the Court

                        I. Background
    In February 2018, at Redstone Arsenal in Alabama, Mili-
tary Judge Richard J. Henry, sitting as a general court-mar-
tial, initially found Appellee guilty of three specifications of
rape, two specifications of aggravated sexual assault, one
specification of assault consummated by a battery, and three
specifications of conduct unbecoming an officer and a gentle-
man (for committing adultery), in violation of Articles 120,
128, and 133, Uniform Code of Military Justice (UCMJ), 10
U.S.C. §§ 920, 928, 933 (2006, Supp. IV 2007–2011, 2012).
Testimony at trial showed that Appellee raped his first wife,
LM, at their home in 1999, 2000, and 2007; that Appellee sex-
ually assaulted his second wife, JH, at a hotel in the spring of
2011 and during a camping trip in the fall of 2011; that Ap-
pellee assaulted another woman, CL, by striking her twice in
the face with his hand in 2014; and that Appellee had adul-
terous sexual relationships with LM, CL, and another
woman, LL, while he was married to JH. Appellee testified at
trial and admitted to engaging in the adulterous relation-
ships. Military Judge Henry initially sentenced Appellee to
confinement for twenty-five years and a dismissal.
    In March 2018, before the convening authority took ac-
tion, Military Judge Henry held a post-trial Article 39(a),
UCMJ, 10 U.S.C. § 839(a) (2012), session at which he dis-
missed two of the three rape specifications based on then-ap-
plicable precedent regarding the statute of limitations. Appel-
lee moved to disqualify Military Judge Henry for resentencing
but Military Judge Henry denied this motion. Acting pursu-
ant to Rule for Courts-Martial (R.C.M.) 1102, Military Judge
Henry resentenced Appellee to confinement for seventeen
years and a dismissal.
    In April 2018, Captain AC, filed a complaint with the
Army Trial Defense Service against Military Judge Henry.
The complaint alleged that Military Judge Henry was en-
gaged in an inappropriate relationship with Captain AC’s
wife, Mrs. KC. At the time, Captain AC was a defense counsel
assigned to the Trial Defense Service at Fort Benning, Geor-
gia. Captain AC did not represent Appellee or have any con-
nection to Appellee’s case. Shortly afterward, the Army sus-
pended Military Judge Henry from his position as a military
judge. In June 2018, an investigation pursuant to Dep’t of the


                               2
           United States v. Rudometkin, No. 22-0105/AR
                       Opinion of the Court

Army, Reg. 15-6, Legal Services, Military Justice para. 1-1
(Apr. 1, 2016), concluded that Military Judge Henry had en-
gaged in an inappropriate relationship with Mrs. KC.
   Later in June 2018, Military Judge Jeffrey R. Nance was
detailed to a second post-trial session under Article 39(a),
UCMJ. At this session, Military Judge Nance primarily
considered matters not related to this appeal. But having
recently learned of the complaint against Military Judge
Henry, Appellee informed Military Judge Nance that he
intended to file an additional motion alleging that Military
Judge Henry’s conduct had denied him a fair trial. Military
Judge Nance stated that such a motion, if filed, would be
handled in due course.
    In July 2018, Appellee filed a written motion for a decla-
ration of a mistrial under R.C.M. 915 and for an additional
post-trial session under Article 39(a), UCMJ, at which to pre-
sent evidence and argument. Appellee argued that Military
Judge Henry’s impartiality could be reasonably questioned
given that his misconduct was similar to the adulterous mis-
conduct for which he found Appellee guilty. The Government
opposed the motion.
    In September 2018, Military Judge Douglas K. Watkins
was detailed to a post-trial Article 39(a), UCMJ, session to
consider Appellee’s motion. After hearing testimony from
Captain AC, reviewing the report of the AR 15-6 investiga-
tion, 1 and considering the arguments of the parties, Military
Judge Watkins issued a written order denying the motion for
a mistrial. Military Judge Watkins found the following facts:
Mrs. KC and Military Judge Henry had developed a deep
friendship, they shared personal matters, they exchanged
gifts, and they texted daily even into the late hours of the
evening and during family trips. Mrs. KC attended yoga clas-
ses with Military Judge Henry, ate dinner or lunch with him
on occasion, studied at the courthouse where he had his office,

   1  Military Judge Watkins relied on the report of the AR 15-6
investigation “not for its evidentiary value in [his] determination of
whether [Military Judge] Henry engaged in an inappropriate con-
duct, but instead for its evidentiary value in analyzing the facts of
this case under Liljeberg v. Health Servs. Acquisition Corp., [486
U.S. 847 (1988)],” which this opinion discusses below.



                                  3
          United States v. Rudometkin, No. 22-0105/AR
                      Opinion of the Court

went to the park with him, and once asked him to pick up her
daughter at school. Mrs. KC also lied to her husband about
her contacts with him. On one occasion, Captain AC discov-
ered that Mrs. KC had inexplicably laundered the sheets in
their house. Mrs. KC and Captain AC argued about her con-
tacts with Military Judge Henry. Mrs. KC told Captain AC
that she found Military Judge Henry attractive and that “if
she were not married, her relationship with [Military Judge]
Henry would be sexual.” At one point, Captain AC asked Mrs.
AC for a divorce because of her relationship with Military
Judge Henry.
    Military Judge Watkins could not find by a preponderance
of the evidence that Military Judge Henry had committed
adultery. But he concluded that the relationship between Mil-
itary Judge Henry and Mrs. KC was still improper for three
reasons. First, the relationship caused Captain AC to suspect
adultery, interfered with Captain AC’s marriage and family
life, and made Captain AC worry about his ethical obliga-
tions. Second, even if the relationship did not involve adultery
or fraternization, the relationship raised the same concerns
as these offenses by having a divisive effect on good order and
discipline, by bringing the service into disrepute, and by ad-
versely affecting discipline, authority, and morale. Third, the
relationship “created at least a reasonable perception that re-
flected adversely on his fitness to serve as a judge” because it
could “cause reasonable persons to question [his] morality
and fitness.”
    Military Judge Watkins saw the sole legal issue in the mo-
tion to be whether Appellee was entitled to relief and there-
fore announced that he would not rule on the questions of
whether Military Judge Henry was fit for service as a military
judge or should have recused himself. In deciding the ques-
tion of relief, Military Judge Watkins followed the approach
that this Court used in United States v. Butcher, 56 M.J. 87
(C.A.A.F. 2001). In Butcher, the Court “assume[d], without
deciding, that the military judge should have disqualified
himself and ask[ed] whether his failure to do so require[d] re-
versal under the standards set forth by the Supreme Court in
Liljeberg.” Id. at 92.
    In Liljeberg, the Supreme Court considered three factors
to determine if a remedy was warranted for a judge’s failure


                               4
          United States v. Rudometkin, No. 22-0105/AR
                      Opinion of the Court

to recuse himself: (1) the “risk of injustice to the parties in the
particular case”; (2) the “risk that the denial of relief will pro-
duce injustice in other cases”; and (3) the “risk of undermining
the public’s confidence in the judicial process.” 486 U.S. at
864. Addressing the first Liljeberg factor, Military Judge Wat-
kins determined that any risk that Military Judge Henry
would be biased against Appellee was “speculative” for five
reasons:
       First of all, there is no evidence of partiality or bias
       in this case. CPT [AC] was never a member of the
       accused’s defense team. There is no connection to the
       relationship between [Military Judge] Henry and
       Mrs. [KC] to the accused, other than a general simi-
       larity between some charged conduct. The record is
       devoid of any personal animosity between [Military
       Judge] Henry and the accused or antagonism or fa-
       voritism toward counsel. Second, [Military Judge]
       Henry was not aware he was suspected of adultery
       until after the trial and first post-trial session in this
       case. Third, recognizing from the above analysis that
       the suspicion of adultery can be as damaging as
       adultery itself, the Court finds that [it] is equally
       likely [Military Judge] Henry would treat the ac-
       cused leniently, rather than harshly. Indeed, [Mili-
       tary Judge] Henry does not believe his relationship
       with Mrs. [KC] was improper. He therefore would
       have no reason to camouflage his conduct. Fourth,
       while the accused was convicted of and sentenced for
       adulterous behavior, the conduct pales in compari-
       son to the charged Article 120 offenses. In comparing
       maximum punishments, degree of force, and other
       characteristics of the referred charges, the crux of
       this case was about rape and violence against
       women. Fifth, Defense does not attack the suffi-
       ciency of the evidence in the case, which might tend
       to support a finding that [Military Judge] Henry
       treated the accused harshly. Finally, after the first
       post-trial 39(a) session, [Military Judge] Henry re-
       duced the accused’s sentence to confinement by 8
       years, or almost one-third.
(Footnote omitted.)
   Addressing the second Liljeberg factor, Military Judge
Watkins saw little risk that denying relief to Appellee would
result in injustice in other cases:



                                   5
         United States v. Rudometkin, No. 22-0105/AR
                     Opinion of the Court

         The fact that [Military Judge] Henry was sus-
      pended from the bench, was due to [complete his
      term of service and be assigned] out of the Judiciary
      a few months after the trial in this case, and was
      found to have committed misconduct in an adminis-
      trative investigation make it very unlikely that in-
      justices will occur in other cases because of [Military
      Judge] Henry’s conduct. Further, there is no evi-
      dence that judicial misconduct in the Army is com-
      mon and that the judiciary must be sent a message
      by declaring a mistrial in this case.
   Finally, addressing the third Liljeberg factor, Military
Judge Watkins said the following about the risk of undermin-
ing public confidence in the military justice system:
          While this case involved an intimate and suspi-
      cious personal relationship, it did not involve such a
      relationship with any party or interested person to
      the accused’s trial. Members of the public do and
      should expect high moral character from its judici-
      ary. However, members of the public understand
      that judges are not without fault, and given the lack
      [of] a nexus between [Captain AC and Mrs. KC] and
      the accused, a reasonable member of the public,
      knowing all the facts and circumstances, to include
      not only this unique relationship, but the sentence,
      sentence reduction, and crux of the case as well,
      would not lose confidence in the justice system.
For these reasons, Military Judge Watkins denied Appellee’s
motion for a mistrial.
    On appeal, the ACCA ruled that Military Judge Henry
should have disqualified himself. Rudometkin, 2021 CCA
LEXIS 596, at *15, 2021 WL 5235100, at *6. The ACCA also
agreed with Military Judge Watkins’s decision to use the
Liljeberg factors to determine whether Appellee was entitled
to relief. Id. at *16, 2021 WL 5235100, at *6. But the ACCA
reached a different conclusion from Military Judge Watkins
when applying those factors. The ACCA decided that, in this
case, “the third prong of Liljeberg is dispositive” and that
therefore it was “unnecessary to examine the case under the
first two factors.” Id., 2021 WL 5235100, at *6. The ACCA
explained:
      In our view, a reasonable member of the public
      would lose confidence in the judicial process where



                                6
          United States v. Rudometkin, No. 22-0105/AR
                      Opinion of the Court

       the presiding military judge fails to disclose that he
       is so intimately involved with the opposite-gendered
       spouse of a prosecutor in his jurisdiction that there
       is a belief he is engaging in an extra-marital affair
       while serving as a judge in a bench trial that in-
       volves similar charges of conduct unbecoming for en-
       gaging in openly adulterous relationships for which
       the military judge himself could have been charged.
Id. at *18–19, 2021 WL 5235100, at *7. On this reasoning, the
ACCA set aside the findings and sentence and authorized a
rehearing to be ordered by the same or a different convening
authority. Id. at *19, 2021 WL 5235100, at *7.
   The Judge Advocate General of the Army then certified
two issues to this Court:
       I. Whether the Army Court erred by not properly
       considering the military judge’s post-trial 39(a) pro-
       ceedings relating to [the accused]’s request for
       mistr[i]al.
       II. Whether the military judge clearly abused his
       discretion when he did not grant a mistrial and
       found that relief was not warranted under Liljeberg
       v. Health Services Corp., 486 U.S. 847 (1988).
                          II. Discussion
              A. Applicable Standard of Review
    In assessing Military Judge Watkins’s ruling, the ACCA
was unsure whether it should apply the plain error standard
of review or the abuse of discretion standard of review. The
ACCA noted that in United States v. Martinez, 70 M.J. 154,
157 (C.A.A.F. 2011), this Court held that “[w]hen an appel-
lant . . . does not raise the issue of disqualification until ap-
peal, we examine the claim under the plain error standard of
review.” Rudometkin, 2021 CCA LEXIS 596, at *9, 2021 WL
5235100, at *4 (internal quotation marks omitted) (citation
omitted). The ACCA thought that this case was analogous to
Martinez because Appellee “did not challenge [Military
Judge] Henry until after his trial,” and the ACCA therefore
applied the plain error standard of review. Id. at *9 n.6, 2021
WL 5235100, at *4 n.6. In a brief footnote, however, the ACCA
stated that “even reviewing this case under an abuse of dis-
cretion standard, [it] would come to the same result.” Id.,
2021 WL 5235100, at *4 n.6.



                                 7
         United States v. Rudometkin, No. 22-0105/AR
                     Opinion of the Court

    The general rule is that a military judge’s determination
on a mistrial will not be reversed absent clear evidence of an
abuse of discretion. United States v. Diaz, 59 M.J. 79, 90
(C.A.A.F. 2003). The Government argues that Diaz applies,
even in a case like this, when a military judge makes a ruling
on a mistrial motion at a post-trial session under Article
39(a), UCMJ. In contrast, Appellee initially asserts in his
brief that any post-trial motion made after the court has ad-
journed should be reviewed “as if ‘on appeal.’ ” But Appellee
later specifically states in his brief that he agrees with the
Government that Diaz applies here.
    We agree with the Government that Diaz applies and re-
quires us to apply the abuse of discretion standard of review.
In Diaz, this Court noted that this “deference to the military
judge’s decision on a mistrial is consistent with other federal
practice.” 59 M.J. at 90. This Court further explained that
deference was warranted because an “ ‘appellate panel, in-
formed by a cold record,’ ” usually does not have the “ ‘supe-
rior point of vantage’ ” of the military judge. Id. (quoting
United States v. Freeman, 208 F.3d 332, 339 (1st Cir. 2000)).
And in fact, this Court previously applied the abuse of discre-
tion standard when reviewing a post-trial motion for a mis-
trial in at least one instance. See United States v. Commisso,
76 M.J. 315, 318 (C.A.A.F. 2017). Given that neither party al-
leges that Appellee’s motion for a mistrial was untimely or
otherwise improperly filed in this case, we see no reason to
depart from the abuse of discretion standard here.
                  B. Applicable Legal Rules
    The R.C.M. contain rules that specifically address the
disqualification of military judges and the decision whether
to declare a mistrial. R.C.M. 902(a) requires a “military judge
[to] disqualify himself or herself in any proceeding in which
that military judge’s impartiality might reasonably be
questioned.” R.C.M. 915(a) provides that a military judge may
declare a mistrial when “manifestly necessary in the interest
of justice because of circumstances arising during the
proceedings which cast substantial doubt upon the fairness of
the proceedings.”
    The parties disagree about whether we should rule on the
issue of disqualification under R.C.M. 902 in this appeal. The



                              8
          United States v. Rudometkin, No. 22-0105/AR
                      Opinion of the Court

Government does not concede that Military Judge Henry
should have disqualified himself but contends that we need
not decide the issue. In contrast, Appellee agrees with the
ACCA’s conclusion that Military Judge Henry should have
disqualified himself.
    This Court confronted a similar situation in Butcher. In
that case, while the members were deliberating, the trial de-
fense counsel moved for a mistrial on grounds that the mili-
tary judge had socialized with and had played tennis with
trial counsel. 56 M.J. at 89. The military judge ultimately de-
nied the motion four months after the court-martial had ad-
judged the sentence. Id. at 90. On appeal to this Court, the
appellant argued that the military judge should have disqual-
ified himself under R.C.M. 902(a), but the government disa-
greed. Id. at 92. In reviewing the case, this Court simply as-
sumed, without deciding, that the military judge should have
disqualified himself. Id. The Court then considered whether
his failure to disqualify himself required reversal under the
Liljeberg factors. Id.
    We will follow the Butcher approach here. We will assume
without deciding that Military Judge Henry should have dis-
qualified himself. We see no need to decide a preliminary is-
sue when we can avoid doing so by assuming the answer.
United States v. Ediger, 68 M.J. 243, 250 (C.A.A.F. 2010) (de-
ciding to assume the answer to an issue when the case could
be decided without actually resolving it). As Military Judge
Watkins explained: “With the trial concluded, the sole ques-
tion before this Court [is] that of [the] relief due the accused.”
   The Government and Appellee agree with Military Judge
Watkins and the ACCA that Appellee’s right to relief depends
on the Liljeberg factors described above. They disagree,
however, about the application of those factors. Based on the
standard of review described above and our assumption that
Military Judge Henry should have recused himself, the only
question that we need to decide is whether Military Judge
Watkins abused his discretion in deciding not to grant a
mistrial.
    But before turning to that question, we note that the Na-
tional Institute for Military Justice (NIMJ), as amicus curiae,




                                9
          United States v. Rudometkin, No. 22-0105/AR
                      Opinion of the Court

argues at length that courts should not use the Liljeberg fac-
tors in a criminal case because Liljeberg was a civil case that
involved different considerations. Although NIMJ recognizes
that this Court applied the Liljeberg factors in Butcher, it ar-
gues that we should overrule that precedent. Given that the
parties in this case have not challenged Butcher, we decline
to address the arguments raised by NIMJ in its amicus brief.
See United States v. Long, 81 M.J. 362, 370 (C.A.A.F. 2021)
(following precedent when both parties agree that it states
the appropriate test); see also FTC v. Phoebe Putney Health
Sys., Inc., 568 U.S. 216, 226 n.4 (2013) (“Because this [amicus]
argument was not raised by the parties or passed on by the
lower courts, we do not consider it.”).
     C. Application of the Abuse of Discretion Standard
    A military judge abuses his or her discretion when: (1) the
military judge predicates a ruling on findings of fact that are
not supported by the evidence of record, United States v. Ellis,
68 M.J. 341, 344 (C.A.A.F. 2010); (2) the military judge uses
incorrect legal principles, id.; (3) the military judge applies
correct legal principles to the facts in a way that is clearly
unreasonable, id.; or (4) the military judge fails to consider
important facts. See United States v. Solomon, 72 M.J. 176,
180–81 (C.A.A.F. 2013). In Diaz, as described above, this
Court required “clear evidence” of an abuse of discretion be-
fore overturning a military judge’s ruling on a mistrial mo-
tion. 59 M.J. at 90.
    In this case, Appellee faults Military Judge Watkins for
not sufficiently considering some important facts and for
applying the law in a clearly unreasonable way. In support
of his position, Appellee focuses on the third Liljeberg factor,
which is the “risk of undermining the public’s confidence in
the judicial process.” 486 U.S. at 864. On this point, Appellee’s
principal argument is that Military Judge Watkins did not
“fully address [Military Judge] Henry’s alleged adultery or
‘improper relationship,’ . . . against Appellee’s alleged of-
fenses,” whereas the ACCA made “the nature and similarity
of the allegations . . . a core reason” for its decision with re-
spect to the third Liljeberg factor. Appellee also asserts that
Military Judge Watkins “did not consider the number and
breadth of cases over which [Military Judge] Henry presided.”



                               10
          United States v. Rudometkin, No. 22-0105/AR
                      Opinion of the Court

    In assessing these two arguments, we agree that the
ACCA gave more weight to the similarity of Military Judge
Henry’s misconduct to Appellee’s misconduct in applying the
third Liljeberg factor. But we note that Military Judge Wat-
kins carefully took the similarity of the two offenses into ac-
count when applying the first factor, recognizing the “general
similarity between some [of the] charged conduct.” In so do-
ing, he emphasized that Military Judge Henry was not aware
that he was suspected of adultery until after the trial and first
post-trial session in this case. In applying the second factor,
Military Judge Watkins concluded that the administrative in-
vestigation into Military Judge Henry’s conduct made it “very
unlikely that injustices will occur in other cases.” In applying
the third Liljeberg factor, Military Judge Watkins reasoned
that fully informed members would agree. We concur in Mili-
tary Judge Watkins’s assessment of this point.
    Appellee separately argues that this Court should “give
deference” to the ACCA’s determination that Military Judge
Watkins abused his discretion in applying the third Liljeberg
factor. Appellee emphasizes that the ACCA judges were al-
ready familiar with several cases arising out of Military
Judge Henry’s misconduct. Appellee also contends that the
Court should give greater weight to the ACCA’s review be-
cause that court has “broad discretion in conducting its Arti-
cle 66(c) review” (internal quotation marks omitted) (citation
omitted), and deference to Military Judge Watkins “cannot be
so great as to substitute his judgment for that of a court of
criminal appeals exercising its Article 66 power.”
    On this point, we acknowledge that assessing the “risk of
undermining the public’s confidence in the judicial process” is
difficult for any judge because the decision turns upon an es-
timation of what an informed, reasonable person would think.
But we reject Appellee’s position. The question before us, as
explained above, is whether Military Judge Watkins abused
his discretion. Military Judge Watkins had to make his deci-
sion based on the record before him and the appellate judges
must decide whether Military Judge Watkins abused his dis-
cretion based on the same record. We conclude that he applied
his discretion correctly.




                               11
          United States v. Rudometkin, No. 22-0105/AR
                      Opinion of the Court

    Military Judge Watkins recognized that Military Judge
Henry had engaged in an inappropriate relationship and as-
sumed that Military Judge Henry should have disqualified
himself. The motion before Military Judge Watkins asked
him to grant a mistrial. Weighing all evidence before him and
applying this Court’s precedent, he denied the motion. Mili-
tary Judge Watkins concluded that “a reasonable member of
the public, knowing all the facts and circumstances, to include
not only this unique relationship, but the sentence, sentence
reduction, and crux of the case as well, would not lose confi-
dence in the justice system.” We cannot say that the decision
by Military Judge Watkins to deny the post-trial mistrial mo-
tion was a clear abuse of discretion.
                       III. Conclusion
    The first certified question is answered in the affirmative.
The second certified question is answered in the negative. The
decision of the United States Army Court of Criminal Appeals
is reversed. The record of trial is returned to the Judge Advo-
cate General of the Army for remand to the Court of Criminal
Appeals for a further review under Article 66, UCMJ, 10
U.S.C. 866 (2018).




                              12
          United States v. Rudometkin, No. 22-0105/AR


   Judge SPARKS, with whom Senior Judge EFFRON joins,
concurring in part, dissenting in part, and dissenting in the
judgment.
    I concur with the majority on the resolution of the first
certified issue. However, I dissent with respect to the resolu-
tion of the second certified issue and with the decision to re-
verse the United States Army Court of Criminal Appeals de-
cision to set aside the findings and sentence.
    Rule for Courts-Martial (R.C.M.) 902(a) states that “a mil-
itary judge shall disqualify himself or herself in any proceed-
ing in which that military judge’s impartiality might reason-
ably be questioned.” Throughout our case law, there is
repeated emphasis on not just actual impartiality but also the
appearance of impartiality. In United States v. Butcher, we
stated that R.C.M. 902(a) was enacted “to maintain public
confidence in the judicial system by avoiding even the appear-
ance of partiality.” 56 M.J. 87, 90 (C.A.A.F. 2001) (internal
quotation marks omitted). “The appearance standard helps to
enhance confidence in the fairness of the proceedings because
in matters of bias, the line between appearance and reality is
often barely discernible.” Id. “[T]he validity of the military
justice system and the integrity of the court-martial process
depend[] on the impartiality of military judges in fact and in
appearance. Therefore, actual bias is not required; an appear-
ance of bias is sufficient to disqualify a military judge.” United
States v. Uribe, 80 M.J. 442, 446 (C.A.A.F. 2021) (second al-
teration in original) (citations omitted) (internal quotation
marks omitted). “Recusal based on an appearance of bias is
intended to promote public confidence in the integrity of the
judicial process.” United States v. Sullivan, 74 M.J. 448, 453–
54 (C.A.A.F. 2015) (internal quotation marks omitted) (quot-
ing Hasan v. Gross, 71 M.J. 416, 418 (C.A.A.F. 2012)).
    This Court has established “that the appearance standard
does not require judges to live in an environment sealed off
from the outside world.” Butcher, 56 M.J. at 91. It is not per
se problematic when there are professional and social rela-
tionships within the military justice community. Rather, an
inquiry should focus on “whether the relationship between a
military judge and a party raises special concerns, whether
the relationship was so close or unusual as to be problematic,
           United States v. Rudometkin No. 22-0105/AR
       Judge SPARKS, concurring in part, dissenting in part,
                 and dissenting in the judgment

and/or whether the association exceeds what might reasona-
bly be expected in light of the [normal] associational activities
of an ordinary [military] judge.” Uribe, 80 M.J. at 447 (alter-
ations in original) (citations omitted) (internal quotation
marks omitted). 1
    Here, Military Judge Watkins’s findings reveal a relation-
ship between Military Judge Henry and Mrs. KC that
stretched far beyond the casual social encounters involved in
Butcher, which included the military judge and trial counsel
playing tennis and attending a party together. 56 M.J. at 89.
They even exceed the situation in Uribe, where this Court de-
termined the military judge should have recused himself be-
cause trial counsel attended the military judge’s bachelor
party and wedding, and his girlfriend was present at the birth
of the military judge’s children. 80 M.J. at 447–448. Military
Judge Watkins called the relationship between Military
Judge Henry and Mrs. KC “pervasive, personal, secretive,
and intimate” and found it was suspicious in nature. Though
he could not conclude by a preponderance of the evidence that
Military Judge Henry committed adultery, Military Judge
Watkins’s findings certainly imply that this could have been
the case. Mrs. KC lied to her husband about spending time
with Military Judge Henry. She became extremely secretive
about her communications with Military Judge Henry, in-
cluding changing her social media passwords and refusing to
share any of their text messages with her husband. At one
point, when her husband went out of town with their children,
he returned home to find that Mrs. KC had washed the sheets
in their bedroom even though they had just been changed and
no other dirty laundry had been washed.
   Even without finding actual adultery, Military Judge
Watkins determined that the relationship was improper. He
concluded that it was disruptive enough to affect good order
and discipline and could have potentially led to criminal pros-
ecution. In addition, he stated that Military Judge Henry’s
conduct implicated many of the dangers the military justice


   1 Mrs. KC is obviously not a party to a court-martial. However,
the relationship in this case raises the same concerns.



                                2
           United States v. Rudometkin No. 22-0105/AR
       Judge SPARKS, concurring in part, dissenting in part,
                 and dissenting in the judgment

system had in mind when it criminalized adultery and frater-
nization. He concluded that such conduct “could cause reason-
able persons to question the morality and fitness of a judge.”
Given Military Judge Watkins’s findings, it is clear to me that
Military Judge Henry abandoned his responsibilities as a mil-
itary judge and military officer and that this Court would be
remiss in not stating outright that he should have recused
himself from his judicial duties.
    However, as the majority properly recognizes, a determi-
nation that a military judge should have disqualified himself
or herself does not end appellate review. Butcher, 56 M.J. at
92. “Neither RCM 902(a) nor applicable federal civilian stand-
ards mandate a particular remedy for situations in which an
appellate court determines that the military judge should
have removed himself or herself from a case.” Id. (internal
quotation marks omitted). This Court has turned to the three
factors set out by the United States Supreme Court in
Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 864
(1987), to determine whether a military judge’s failure to dis-
qualify him or herself should result in a reversal. 2 Butcher,
56 M.J. at 92.
    The first Liljeberg factor requires that we evaluate “the
risk of injustice to the parties in the particular case.” 486 U.S.
at 864. In his discussion of the first factor, Military Judge
Watkins did not address the risk of injustice with respect to
Appellee’s decision to waive his right to trial by members. In
the military justice system, the members of the court-martial
serve a function similar to a civilian jury, with broad discre-
tion to adjudicate the findings by determining whether the
evidence has demonstrated the guilt of the accused beyond a
reasonable doubt. See Article 51(c), Uniform Code of Military
Justice (UCMJ), 10 U.S.C. § 851(c) (2012); R.C.M. 920(e). Un-
der the law applicable at the time of the trial, members of the
court-martial also served as the sentencing authority, with



   2 I have read and considered the amicus argument that this
Court should stop using the Liljeberg factors. However, I am not
persuaded that there is good cause to abandon our existing
precedent.



                                3
         United States v. Rudometkin No. 22-0105/AR
     Judge SPARKS, concurring in part, dissenting in part,
               and dissenting in the judgment

broad discretion to impose punishment, subject to the maxi-
mum punishment and other pertinent limitations. See R.C.M.
1002; R.C.M. 1003.
    In a non-capital case, the accused may waive the right to
trial by members by submitting a request for a military
judge-alone trial. See Article 16(1)(B) UCMJ, 10 U.S.C.
§ 816(1)(B) (2012); R.C.M. 903. If the request is granted, the
military judge rather than the members then exercises the
broad discretion of the factfinder, weighing the evidence, as-
sessing credibility, and determining whether the evidence es-
tablishes guilt beyond a reasonable doubt. Likewise, under
the law applicable to the present case, the military judge ra-
ther than the members would exercise broad discretion to
fashion the sentence.
   The right to trial by members can be waived, but only if
the waiver is knowing and voluntary. United States v. St.
Blanc, 70 M.J. 424, 427 (C.A.A.F. 2012). To ensure that the
accused makes an informed decision regarding waiver of the
right to trial by members, Article 16, UCMJ, expressly re-
quires that the accused consult with counsel about the choice.
Article 16(1)(B), UCMJ. As noted in the nonbinding discus-
sion accompanying R.C.M. 903(c)(2)(A): “Ordinarily the mili-
tary judge should inquire personally of the accused to ensure
that the accused’s waiver of the right to trial by members is
knowing and understanding . . . . Failure to do so is not error,
however, where such knowledge and understanding other-
wise appear on the record.”
   In this case, the record does not reflect such knowledge
and understanding. There is no indication that Appellee was
aware of Military Judge Henry’s relationship with Mrs. KC.
The record contains an assurance by Military Judge Henry
that he was “properly certified and sworn” and that he was
not “aware of any matter that might be a ground for challenge
against me.” The routine inquiry of the accused by Military
Judge Henry regarding the voluntariness of the request for a
military judge-alone trial and consultation with counsel pro-
vided no indication that there was any matter about which
the accused or counsel should be concerned.




                               4
          United States v. Rudometkin No. 22-0105/AR
      Judge SPARKS, concurring in part, dissenting in part,
                and dissenting in the judgment

    If information that “could cause reasonable persons to
question the morality and fitness of a judge” was not provided
to Appellee and counsel when contemplating a request for a
military judge-alone trial, it follows that a forum selection
was made without meaningful discussion of facts critical to
reaching an informed decision about waiving a fundamental
right. Under such circumstances, the risk of material preju-
dice to the substantial rights of the accused requires remedial
action in the form of a rehearing on both the findings and the
sentence. See Article 59(a), UCMJ, 10 U.S.C. § 859(a) (2012).
    The considerations warranting relief under the first
Liljeberg factor also implicate the third factor, “the risk of un-
dermining the public’s confidence in the judicial process.” 486
U.S. at 864. “We must continuously bear in mind that to per-
form its high function in the best way justice must satisfy the
appearance of justice.” Id. (internal quotation marks omitted)
(quoting In re Murchison, 349 U.S. 133, 136 (1955)). It is hard
to imagine the public not harboring serious doubts about a
case where the verdict was reached by a military judge whose
conduct would cause reasonable persons to question his mo-
rality and fitness and where Appellee chose a military
judge-alone trial without access to information regarding
such conduct.
   Given these concerns, I respectfully dissent.




                                5